IN THE SUPREME COURT OF
               CALIFORNIA

                     THE PEOPLE,
                Plaintiff and Respondent,
                            v.
             RANDOLPH STEVEN ESQUIVEL,
                Defendant and Appellant.

                          S262551

           Second Appellate District, Division Five
                         B294024

             Los Angeles County Superior Court
                         NA102362



                        June 17, 2021

Chief Justice Cantil-Sakauye authored the opinion of the
Court, in which Justices Corrigan, Liu, Cuéllar, Kruger,
Groban, and Jenkins concurred.
                    PEOPLE v. ESQUIVEL
                            S262551


         Opinion of the Court by Cantil-Sakauye, C. J.


       When new legislation reduces the punishment for an
offense, we presume that the legislation applies to all cases not
yet final as of the legislation’s effective date. (In re Estrada
(1965) 63 Cal.2d 740 (Estrada).) A case in which a defendant is
placed on probation with imposition of sentence suspended is
not yet final for this purpose if the defendant may still timely
obtain direct review of an order revoking probation and
imposing sentence. (People v. McKenzie (2020) 9 Cal.5th 40
(McKenzie).) We hold that a case in which a defendant is placed
on probation with execution of an imposed state prison sentence
suspended is not yet final for this purpose if the defendant may
still timely obtain direct review of an order revoking probation
and causing the state prison sentence to take effect.
                       I. BACKGROUND
       Defendant Randolph Steven Esquivel pleaded no contest
to a felony and admitted two prior prison terms. In 2015, the
trial court sentenced him to three years’ imprisonment for the
felony and one additional year for each of the two priors. The
court then suspended execution of the state prison sentence and
placed defendant on probation. Defendant did not challenge his
sentence on appeal at that time. About three years later, in
2018, the court found defendant in violation of a condition of
probation and ordered the sentence into effect.
                       PEOPLE v. ESQUIVEL
             Opinion of the Court by Cantil-Sakauye, C. J.


      Defendant appealed. During the pendency of his appeal,
the Legislature amended the provision under which the trial
court had imposed the two 1-year enhancements. Specifically,
the Legislature enacted Senate Bill No. 136 (2019–2020 Reg.
Sess.) (hereafter Senate Bill 136), which made the enhancement
provision applicable only to prison terms imposed for certain
sexually violent offenses. (See Stats. 2019, ch. 590, § 1, eff.
Jan. 1, 2020, amending Pen. Code, § 667.5, subd. (b).) If the
amended provision had been in effect at the time of defendant’s
sentencing, it would not have applied to his prior prison terms.
The parties agreed that the amendment applies to all cases that
were not final when the legislation took effect. The parties
disagreed, however, about whether defendant’s case was
already final.
      The Court of Appeal held that it was. The court reasoned
that defendant could have appealed his sentence when that
sentence was imposed, in 2015. The sentence became final, the
court continued, when defendant failed to timely appeal from
the order imposing sentence. (People v. Esquivel (Mar. 26, 2020,
B294024) [nonpub. opn.].) We granted review.1
               II. THE ESTRADA PRESUMPTION
      George Ramirez Estrada was convicted of a misdemeanor
drug offense and committed to a rehabilitation center. (Estrada,
supra, 63 Cal.2d at p. 742.) He escaped. (Ibid.) At that time, a
person convicted of such an escape could not be paroled without


1
      The parties continue to agree, and the Court of Appeal has
held, that Senate Bill 136 applies retroactively to nonfinal
judgments. (See, e.g., People v. Lopez (2019) 42 Cal.App.5th 337,
341–342.) Our grant of review did not include that issue, and
nothing in this opinion casts doubt on that conclusion.


                                  2
                        PEOPLE v. ESQUIVEL
              Opinion of the Court by Cantil-Sakauye, C. J.


first serving two years in prison. (Id. at pp. 742–744.) Before
Estrada was convicted and sentenced, however, new legislation
that afforded earlier parole eligibility took effect. (Id. at p. 744.)
This court held that Estrada was entitled to the benefit of the
new legislation. (Ibid.) “If the amendatory statute lessening
punishment becomes effective prior to the date the judgment of
conviction becomes final,” we concluded, then “it, and not the old
statute in effect when the prohibited act was committed,
applies.” (Ibid.)
      The issue, we reasoned, was one of legislative intent.
(Estrada, supra, 63 Cal.2d at p. 744.) “Had the Legislature
expressly stated which statute should apply, its determination,
either way, would have been legal and constitutional.” (Ibid.)
In the absence of such a declaration of intent, we identified “one
consideration of paramount importance” (ibid.): “When the
Legislature amends a statute so as to lessen the punishment[,]
it has obviously expressly determined that its former penalty
was too severe and that a lighter punishment is proper as
punishment for the commission of the prohibited act. It is an
inevitable inference that the Legislature must have intended
that the new statute imposing the new lighter penalty now
deemed to be sufficient should apply to every case to which it
constitutionally could apply. The amendatory act imposing the
lighter punishment can be applied constitutionally to acts
committed before its passage provided the judgment convicting
the defendant of the act is not final. This intent seems obvious,
because to hold otherwise would be to conclude that the
Legislature was motivated by a desire for vengeance, a
conclusion not permitted in view of modern theories of
penology.” (Id. at p. 745.) Under those theories, punishment is



                                   3
                       PEOPLE v. ESQUIVEL
             Opinion of the Court by Cantil-Sakauye, C. J.


appropriate to deter, confine, and rehabilitate; “ ‘[t]here is no
place in the scheme for punishment for its own sake.’ ” (Ibid.)2
      Estrada’s presumption of retroactivity has been a fixture
of our criminal law for more than 50 years. During this time,
“the development of modern theories of penology has continued
to unfold.” (In re Pedro T. (1994) 8 Cal.4th 1041, 1045, fn. 1.)
About 10 years after we decided Estrada, our Legislature
“declare[d] that the purpose of imprisonment for crime is
punishment.” (Stats. 1976, ch. 1139, § 273, p. 5140, adding Pen.
Code, § 1170.) The Legislature did not directly address the
Estrada presumption, however, and we adhered to that
presumption in the years that followed. (See People v. Nasalga
(1996) 12 Cal.4th 784, 792 (plur. opn.); see also id. at p. 799
(conc. opn. of Kennard, J.).) More recently, our Legislature
conveyed that “the purpose of sentencing is public safety
achieved through punishment, rehabilitation, and restorative
justice” — echoing a premise on which Estrada was based. (Pen.
Code, § 1170, subd. (a)(1), as amended by Stats. 2016, ch. 696,
§ 1.) And regardless of the reasons for imposing punishment,
ameliorative legislation reflects a determination that a “former
penalty was too severe and that lighter punishment is proper.”
(Estrada, supra, 63 Cal.2d at p. 745.)
       Estrada thus continues to stand for the proposition that
(i) in the absence of a contrary indication of legislative intent,




2
     We also drew upon common law principles to contextualize
two statutory provisions and explain why those provisions did
not support a contrary inference regarding legislative intent.
(See Estrada, supra, 63 Cal.2d at pp. 746–748 [discussing
Pen. Code, § 3 and Gov. Code, § 9608].)


                                  4
                        PEOPLE v. ESQUIVEL
              Opinion of the Court by Cantil-Sakauye, C. J.


(ii) legislation that ameliorates punishment (iii) applies to all
cases that are not yet final as of the legislation’s effective date.
       Our case law has explored each of those three issues.
First, we have considered whether an enactment was intended
to apply only prospectively. (See, e.g., In re Kapperman (1974)
11 Cal.3d 542, 546; In re Pedro T., supra, 8 Cal.4th at pp. 1045–
1047; People v. Floyd (2003) 31 Cal.4th 179, 185–186; People v.
Conley (2016) 63 Cal.4th 646, 657–659 (Conley); People v.
Dehoyos (2018) 4 Cal.5th 594, 603; People v. Gentile (2020)
10 Cal.5th 830, 851–859 (Gentile); cf. People v. Viera (2005)
35 Cal.4th 264, 305–306 [discussing legislation both enacted
and repealed during pendency of a case].) An express indication
of intent is sufficient but not necessary to overcome the Estrada
presumption.       (Conley, at p. 656.)     For example, “when
ameliorative legislation sets out a specific mechanism as the
exclusive avenue for retroactive relief, we have held that such
legislation does not apply retroactively to nonfinal judgments on
direct appeal.” (Gentile, at p. 852.)
       Second, we have evaluated whether several kinds of
legislation ameliorate punishment. Our precedent relevant to
that issue focuses primarily on whether a change in law is
ameliorative. (See, e.g., People v. Francis (1969) 71 Cal.2d 66,
76 [discretion to impose lesser punishment]; In re Boyle (1974)
11 Cal.3d 165, 168 [limiting class of persons who may be denied
bail]; People v. Rossi (1976) 18 Cal.3d 295, 300–301 [eliminating
punishment] (Rossi); People v. Wright (2006) 40 Cal.4th 81, 94
[making available a defense]; People v. Superior Court (Lara)
(2018) 4 Cal.5th 299, 303 [possibility of trial and sentencing as
a juvenile rather than an adult]; People v. Frahs (2020) 9 Cal.5th
618, 631 (Frahs) [pretrial diversion with potential for more
lenient treatment]; People v. Stamps (2020) 9 Cal.5th 685, 699

                                   5
                        PEOPLE v. ESQUIVEL
              Opinion of the Court by Cantil-Sakauye, C. J.


[discretion to strike an enhancement]; but see In re Griffin
(1965) 63 Cal.2d 757, 760–761 [change that was detrimental to
defense overall]; People v. Brown (2012) 54 Cal.4th 314, 325
[change to accrual of good behavior credits incentivized future
conduct rather than altering the penalty for a crime, and thus
did not ameliorate punishment in the relevant sense].) We have
also considered whether the consequence ameliorated was
punishment covered by the presumption. (See People v. Durbin
(1966) 64 Cal.2d 474, 479 [civil penalties or forfeitures]; People
v. Foster (2019) 7 Cal.5th 1202, 1210 [“it is not clear that [a
particular kind of] commitment, which we have characterized as
‘not penal or punitive’ [citation], is a type of judgment covered
by Estrada[]”]; cf. Frazer v. State Bar (1987) 43 Cal.3d 564, 569
[considering application of amended rule of professional conduct
in state bar disciplinary proceeding].)
      Third, and in dispute here, we have addressed when a case
becomes “final” for purposes of the presumption. Estrada used
varied terminology to describe this issue, speaking of the finality
of “the judgment of conviction” (Estrada, supra, 63 Cal.2d at
p. 744); of “all cases not reduced to final judgment” (id. at
p. 746); and, when describing a related common law rule, of “all
prosecutions not reduced to final judgment” (id. at p. 747). (See
McKenzie, supra, 9 Cal.5th at p. 46.) Regardless of the
terminology, it is well settled that a matter is not “final” for this
purpose merely because the defendant has already been
sentenced. A defendant who is convicted and sentenced to a
term of imprisonment without probation, for example, is
presumptively entitled to the benefit of ameliorative legislation
that takes effect before direct review is complete. (See
McKenzie, at p. 45; In re Corcoran (1966) 64 Cal.2d 447, 449; In
re Kirk (1965) 63 Cal.2d 761, 763.) The question in this case


                                   6
                        PEOPLE v. ESQUIVEL
              Opinion of the Court by Cantil-Sakauye, C. J.


arises because ameliorative legislation took effect after the
initial time for defendant to challenge his 2015 sentence had
elapsed, but before the conclusion of his appeal from the 2018
decision ordering that sentence into effect.
                          III. DISCUSSION
       Estrada presumed that our Legislature intends for
ameliorative enactments to apply as broadly as is
constitutionally permissible. The significance of finality was
that legislation “constitutionally could apply” to nonfinal
judgments. (Estrada, supra, 63 Cal.2d at p. 745.) After
Estrada, however, various provisions have ameliorated
punishment in connection with judgments that were clearly
final at the time the provisions were enacted, without apparent
constitutional infirmity. (See Gentile, supra, 10 Cal.5th at
p. 853 [“the Legislature crafted a specific mechanism for seeking
retroactive relief, and that mechanism does not distinguish
between persons whose sentences are final and those whose
sentences are not”]; cf., e.g., Conley, supra, 63 Cal.4th at p. 657
[discussing provision enacted by the electorate that “draws no
distinction between persons serving final sentences and those
serving nonfinal sentences, entitling both categories of prisoners
to petition courts for recall of sentence”].) And if the Legislature
is not categorically prohibited from mitigating punishment
connected to final judgments, this naturally raises questions
about the precise reach of the presumption that “the Legislature
must have intended that the new statute imposing the new
lighter penalty now deemed to be sufficient should apply to
every case to which it constitutionally could apply.” (Estrada,
at p. 745.)




                                   7
                        PEOPLE v. ESQUIVEL
              Opinion of the Court by Cantil-Sakauye, C. J.


      We adhere to the Estrada doctrine’s longstanding
nonfinality requirement, on which our Legislature may have
relied when declining to limit the retroactive application of its
enactments. (Cf. Frahs, supra, 9 Cal.5th at p. 635 [“when the
Legislature enacted [Penal Code] section 1001.36, it was aware
that if it did not want the statute to apply retroactively to
nonfinal judgments, it needed to clearly and directly indicate
such intent” (italics added)].) But the role of finality in Estrada’s
reasoning counsels against importing a rigid understanding of
the term “final” into this context. (See McKenzie, supra,
9 Cal.5th at p. 48.) Instead, we must look deeper to discern the
meaning and significance of Estrada’s finality limit.
      Recently, in McKenzie, we held that “a convicted
defendant who [was] placed on probation after imposition of
sentence [was] suspended, and who [did] not timely appeal from
the order granting probation, [could] take advantage of
ameliorative statutory amendments that [took] effect during a
later appeal from a judgment revoking probation and imposing
sentence.” (McKenzie, supra, 9 Cal.5th at p. 43.) We reasoned
that the defendant’s “prosecution had not been ‘reduced to final
judgment at the time’ ” the ameliorative legislation was enacted
(id. at p. 45), as the “ ‘ “criminal proceeding . . . ha[d] not yet
reached final disposition in the highest court authorized to
review it” ’ ” (ibid.).
      We then turned to the People’s position. They argued that
“[t]he relevant cutoff point under Estrada for applying
ameliorative amendments is the date the ‘judgment of
conviction becomes final,’ ” and that the defendant’s underlying
conviction became final when he did not appeal the order placing
him on probation. (McKenzie, supra, 9 Cal.5th at p. 46.) We
disagreed. Part of our reasoning was specific to the suspended-

                                   8
                        PEOPLE v. ESQUIVEL
              Opinion of the Court by Cantil-Sakauye, C. J.


imposition context; we observed that “the terms ‘judgment’ and
‘ “sentence” ’ are generally considered ‘synonymous,’ ” such that
the absence of a sentence in a suspended-imposition case also
implies the absence of a final judgment. (Ibid.) But part of our
reasoning was more general; we further observed that Estrada
referred not only to the finality of the judgment of conviction,
but also to the finality of the “ ‘case[]’ ” or “ ‘prosecution[].’ ”
(McKenzie, at p. 46.) A decision issued after Estrada similarly
spoke in terms of the criminal proceeding as a whole.
(McKenzie, at p. 46, citing Rossi, supra, 18 Cal.3d at p. 304.)
Accordingly, we concluded that the defendant in McKenzie was
entitled to relief because “it [could not] be said that this criminal
prosecution or proceeding concluded before the ameliorative
legislation took effect.” (McKenzie, at p. 46.)
       So too here. This case was not final, for purposes of the
Estrada presumption, because the “criminal prosecution or
proceeding” brought against defendant was not complete when
the ameliorative legislation at issue took effect. (McKenzie,
supra, 9 Cal.5th at p. 46.) Defendant had not exhausted direct
review of the order causing his carceral punishment to take
effect. The time for him to seek that review had not expired.
And he had not successfully completed probation. (Cf. ibid.
[noting our rejection in People v. Chavez (2018) 4 Cal.5th 771
(Chavez) of an argument that “ ‘the criminal action terminates’
when ‘the court orders a grant of probation’ ”].)
      To the extent they are discernable, the constitutional
concerns underlying Estrada’s rationale comport with our focus
on the end of the criminal prosecution or proceeding. Estrada
reasoned that nonfinal judgments could be modified
constitutionally; it did not explicitly say that final judgments
could never be modified. (Estrada, supra, 63 Cal.2d at p. 745.)

                                   9
                        PEOPLE v. ESQUIVEL
              Opinion of the Court by Cantil-Sakauye, C. J.


Presumably, Estrada understood finality to trigger at least a
potential constitutional restraint (i) on the Legislature’s power
to intervene in judicial decisionmaking or (ii) on the judiciary’s
power to affect matters that were no longer pending. But any
constraint on the Legislature’s power to affect “final” criminal
judgments would appear to arise from the conclusion of a
criminal proceeding as a whole. (Cf. Plaut v. Spendthrift Farm,
Inc. (1995) 514 U.S. 211, 227 [focusing on “the last word of the
judicial department with regard to a particular case or
controversy”].) Certainly, the mere fact that a court has already
addressed an issue in a case poses no insuperable constitutional
bar to legislative activity affecting resolution of that issue. (See
People v. Babylon (1985) 39 Cal.3d 719, 727 & fn. 10; People v.
Charles (1967) 66 Cal.2d 330, 335; cf. Bank Markazi v. Peterson
(2016) ___ U.S. ___, ___ [136 S.Ct. 1310, 1325] [“Congress may
indeed direct courts to apply newly enacted, outcome-altering
legislation in pending civil cases”].) Nor does there appear to be
any constitutional obstacle to the judiciary’s reduction of a
sentence imposed in a criminal prosecution that remains
pending before that branch. True, there are some constraints
on a trial court’s ordinary discretion to modify suspended
execution sentences. (See People v. Howard (1997) 16 Cal.4th
1081.) But those constraints are statutory, and in any event,
defendants entitled to the benefit of ameliorative legislation
may be able to obtain relief by other procedural means. (People
v. Buycks (2018) 5 Cal.5th 857, 895.)3


3
     Whether or not some condition of finality might bear on
the manner in which the Legislature can ameliorate
punishment, Estrada does not hold, and we do not imply, that



                                   10
                       PEOPLE v. ESQUIVEL
             Opinion of the Court by Cantil-Sakauye, C. J.


      To be clear, we need not and do not draw any precise
constitutional lines to resolve this case. The Estrada doctrine is
one of presumed legislative intent, not of constitutional law.
The point is that to the extent Estrada’s unarticulated
constitutional concerns shed light on the meaning of “final” for
purposes of the presumption of retroactivity, those concerns
appear to point toward an inquiry focused on whether the
criminal prosecution or proceeding as a whole is complete.
     Viewed through that lens, much of the People’s briefing is
unpersuasive.      Whether the imposition of defendant’s
suspended execution sentence gave rise to a final judgment for
purposes of appealability says little about whether the criminal
prosecution or proceeding had concluded — and, thus, says little
about whether the matter is “final” for purposes of Estrada.
      The People also briefly argue that “[t]reating an imposed
but suspended sentence as the source of a final judgment for
Estrada purposes is consistent with the goals of the different
forms of probation.” They contend that “by imposing and
suspending a sentence, the trial court tells a defendant that
violating probation will result in ‘irreversible consequences.’
Telling defendants that these ‘irreversible consequences’ can . . .
be reversed if the Legislature passes a new law — allowing them
to escape from a sentence that is supposed to be ‘hanging over’
their heads — would tend to undermine this message.”
      This is no doubt true, to a point. The possibility that a
punishment will be ameliorated may reduce the deterrent effect
of that punishment. But this possibility already exists in the


the Legislature lacks constitutional authority to mitigate
punishment connected to final criminal judgments. (See, e.g.,
Gentile, supra, 10 Cal.5th at p. 853.)


                                  11
                       PEOPLE v. ESQUIVEL
             Opinion of the Court by Cantil-Sakauye, C. J.


suspended execution context — threats of irreversible
consequences notwithstanding. A case in which a defendant is
convicted and placed on probation with execution of sentence
suspended is not final while direct review of the order imposing
sentence remains ongoing. (See McKenzie, supra, 9 Cal.5th at
p. 46.) That process of direct review can be time consuming,
including, for example, an appeal to the Court of Appeal; a
petition for review directed to this court; and a petition for writ
of certiorari directed to the United States Supreme Court.
Through all these steps, a suspended execution sentence is not
final, and the Estrada presumption remains available. Through
all these steps, the “irreversible consequences” threatened at
sentencing remain reversible by legislative enactment. The
People’s argument fails to explain why the Legislature would
wish to ameliorate consequences during an appeal from an order
imposing a suspended execution sentence, but not during an
appeal from an order causing that sentence to take effect. We
are not persuaded that any marginal difference in deterrence
warrants denial of relief to those in defendant’s position. (Cf.
McKenzie, at p. 49 [argument regarding deterrence “did not
persuade us in Estrada not to apply ameliorative revisions to
defendants who have already committed criminal acts”].)
      Finally, the People assert that “[r]eopening” suspended
execution “case[s]” would deprive victims of a “certain degree of
closure.”    But when an appeal from an order causing
punishment to take effect is ongoing, there is no closed case to
reopen; the criminal proceeding remains pending, and closure
has yet to be obtained. Indeed, at the time when the People
would have us deem suspended execution cases final (after
direct review of the order imposing sentence is complete), it may
be unclear whether the court will revoke probation and require


                                  12
                       PEOPLE v. ESQUIVEL
             Opinion of the Court by Cantil-Sakauye, C. J.


the defendant to suffer the punishment imposed. Even the
terms of probation itself remain subject to modification.
(Chavez, supra, 4 Cal.5th at p. 782.) So whatever degree of
closure attends imposition of the sentence is not much closure
at all; the defendant’s ultimate fate “ ‘depends on the outcome of
the probationary proceeding.’ ” (Id. at p. 781.)
      At bottom, this is a case about presumed legislative intent.
We see no persuasive reason to presume that the Legislature
would wish to extend the benefit of ameliorative legislation to
suspended-imposition defendants whose probation is revoked
(per McKenzie), but not to suspended-execution defendants
whose probation is revoked. Accordingly, we conclude that
legislation ameliorating punishment presumptively applies to
suspended execution cases pending on appeal from an order
causing a previously imposed sentence to take effect.
                        IV. DISPOSITION
      We reverse the judgment of the Court of Appeal and
remand the matter for further proceedings consistent with this
opinion.
                                        CANTIL-SAKAUYE, C. J.


We Concur:
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.
GROBAN, J.
JENKINS, J.




                                  13
See next page for addresses and telephone numbers for counsel who
argued in Supreme Court.

Name of Opinion People v. Esquivel
__________________________________________________________________

Procedural Posture (see XX below)
Original Appeal
Original Proceeding
Review Granted (published)
Review Granted (unpublished) XX NP opn. filed 3/26/2020 – 2d
Dist., Div. 5
Rehearing Granted
__________________________________________________________________

Opinion No. S262551
Date Filed: June 17, 2021
__________________________________________________________________

Court: Superior
County: Los Angeles
Judge: Jesus I. Rodriguez
__________________________________________________________________

Counsel:

Mark R. Feeser, under appointment by the Supreme Court, and Paul
R. Kraus, under appointment by the Court of Appeal, for Defendant
and Appellant.

Xavier Becerra and Rob Bonta, Attorneys General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Michael R. Johnsen, David W. Williams, Steven D.
Matthews and Rama R. Maline, Deputy Attorneys General, for
Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for
publication with opinion):

Mark R. Feeser
Attorney at Law
3940-7174 Broad Street
San Luis Obispo, CA 93401
(805) 542-0189

David W. Williams
Deputy Attorney General
300 South Spring St., Suite 1702
Los Angeles, CA 90013
(213) 269-6182